Citation Nr: 1718648	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-24 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served in the United States Navy from August 1988 to August 2010.  The Veteran was awarded the Defense Meritorious Service Medal and Iraq Campaign Medal, among other decorations, for this service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the San Diego, California Regional Office (RO) which, in pertinent part, denied service connection for a right shoulder impingement and right hip bursitis.

In November 2016, the Veteran testified via Video Conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation for the trapezius strain with spasm, currently rated as 10 percent disabling, has been raised by the record in the October 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As an initial matter, the Board notes that the Veteran is currently service connected for: (1) arthritis of multiple joints, to include thoracolumbar arthritis and right knee arthritis; (2) left shoulder impingement; (3) trapezius strain with spasm; (4) right knee arthritis; (5) degenerative arthritis of the spine; (6) left clavicle post fracture; (7) left hip trochanteric bursitis; and (8) bilateral onychomycosis.

Right Shoulder Condition

During active service, the Veteran reported pain, tightness, and spasms in the right shoulder.  An April 2001 military examination noted right shoulder problems with frequent spasm and decreased cervical curvature.

In September 2005, the Veteran reported right shoulder pain.  On examination, he had tenderness on palpation of the levator scapulae muscle.  In June 2006, the Veteran reported right shoulder pain.  On examination, he again had tenderness on palpation of the levator scapulae muscle.  On an August 2006 military examination, the Veteran indicated he had pain in the right shoulder.

On an August 2008 military examination, the Veteran indicated he had painful shoulders.  The military examiner noted "both shoulder/traps spasm, lock- treated with physical therapy [and] chiropractic."  See August 2008 Report of Medical History.

In the May 2010 Separation Examination, the Veteran indicated he had painful shoulders.  The military examiner indicated the Veteran had right shoulder spasms with tightness since 2000.

In July 2010, the Veteran underwent a VA General Medical examination.  He reported no symptoms in the right shoulder.  The VA examiner indicated the Veteran had a normal right shoulder.  April 2011 private treatment notes show the veteran reported right shoulder tightness.

In August 2012, the RO granted service connection for trapezius strain with spasm.

During an April 2013 VA examination, the Veteran reported cervical neck pain that radiated into the right shoulder and upper back.  The VA diagnosed a chronic trapezius muscle strain.

In November 2016, the Veteran testified that his physician told him he had right shoulder rotator cuff inflammation and that physicians have mentioned arthritis to him.

The record does not present a clear picture of the Veteran's current level of disability in the right shoulder.  The Veteran reported and was treated multiple times for right shoulder issues on active duty.  The July 2010 VA examiner indicated the Veteran had a normal right shoulder but did not indicate that range of motion testing was conducted, as was done with the left shoulder.  As such, the Board finds the July 2010 VA examination inadequate and that a new examination is necessary to make a fully informed decision.  See Barr, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, the Board is unable to determine from the record whether the Veteran's service-connected chronic trapezius strain or other service-connected disabilities cause an additional separately diagnosable disability in the Veteran's right shoulder.  Therefore, an opinion to determine whether the Veteran has a separately diagnosable right shoulder disability that is caused or aggravated by any of his service-connected disabilities is necessary.  See 38 C.F.R. § 3.310 (2016).

Right Hip

In June 2005, the Veteran was treated for right hip flexor tightness.  In May 2007, the Veteran was administered a right hip piriformis test that was positive.  In June 2007, the Veteran was administered a right hip piriformis test that was positive.  In November 2008, the Veteran was administered a right hip piriformis test that was positive.

The Veteran's May 2010 Separation Examination was silent for a right hip condition.

In July 2010, the Veteran underwent a VA General Medical examination.  He reported no symptoms in the right hip.  The VA examiner diagnosed the Veteran with a normal right hip.

April 2011 private treatment notes show the veteran reported bilateral hip tightness.  In August 2012, the Veteran was granted service connection for left hip bursitis.

In April 2013, the Veteran underwent a VA examination for the hips.  The Veteran reported right hip pain.  Range of motion and strength in the right hip was normal.  In May 2013, an addendum opinion was obtained and the VA examiner stated the Veteran had well-preserved range of motion in the hips.

In November 2016, the Veteran testified that he his right hip may be aggravated by his other service-connected conditions.  He did not recall a specific injury to the right hip but began to notice pain during exercise.  Currently, the Veteran reports constant pain in the right hip.

As noted above, the Veteran is service connected for multiple disabilities of the musculoskeletal system.  The record does not present a clear picture on whether the Veteran has a currently diagnosed hip disability.  The Veteran reported and was treated multiple times for right hip issues while on active duty.  The July 2010 and April 2013 VA examiners indicated the Veteran had a normal right hip.  However, in his November 2016 testimony before the Board, the Veteran reported continued issues with the right hip.  Because it has been four years since the Veteran's hip was examined and in that time his right knee and lumbar spine was found to have arthritic changes, a current examination is necessary.  The Board notes that age of an examination is not, in itself, an automatic reason for remand, however here, the age of the examination combined with the degenerative changes in the Veteran's musculoskeletal system during the pendency of the appeal warrants a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant for the claimed right shoulder and right hip conditions.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After completion of the above-specified development.  Schedule the Veteran for an examination to determine whether there is a current right shoulder condition.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report and conduct any necessary testing.

If the Veteran does have a current right shoulder disability.  The examiner is asked to provide the following opinions:

	a)  Is it at least as likely as not (50 percent probability or greater) that the current right shoulder disability had onset in service or is etiologically directly related to active service?

	b)  Is it at least as likely as not (50 percent probability or greater) that the current right shoulder disability is caused by any of the Veteran's service-connected disabilities, to include, arthritis of multiple joints including thoracolumbar arthritis, left shoulder impingement, trapezius strain with spasm; degenerative arthritis of the spine, or left clavicle post fracture?

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the right shoulder disability is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities, to include, arthritis of multiple joints including thoracolumbar arthritis, left shoulder impingement, trapezius strain with spasm, degenerative arthritis of the spine, or left clavicle post fracture?

If the VA examiner opines that the right shoulder disability is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A rationale should be given for all opinions and conclusions rendered.  

3.  Schedule the Veteran for an examination to determine whether there is a current right hip condition.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report and conduct any necessary testing.

a) Whether the Veteran has a current right hip disability.  

b) For any diagnosed disability, the examiner should further opine whether it is it at least as likely as not (50 percent probability or greater) that the current right hip disability had onset in service or is etiologically directly related to active service?

c) For any diagnosed disability, is it at least as likely as not (50 percent probability or greater) that the current right hip disability is caused by any of the Veteran's service-connected disabilities, to include, right knee arthritis, degenerative arthritis of the spine, or left hip trochanteric bursitis?
d) If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the right hip disability is aggravated (worsened in severity beyond the natural progression of the disease) by any of the service-connected disabilities, to include, right knee arthritis, degenerative arthritis of the spine, or left hip trochanteric bursitis?

	If the VA examiner opines that the right hip disability is aggravated by any of the service-connected disabilities, he/she should indicate the degree of disability before aggravation and the current degree of disability.

A rationale should be given for all opinions and conclusions rendered. 

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




